CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 09/30/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Boschert (Registration Number 70791) on 11/16/2021. 
The application has been amended as follows:
Claim 1, line 3: changed “a floor or ground surface” to ---the floor or ground surface---.
Claim 1, line 18: changed “second side” to ---second end---.
Claim 2, line 2: changed “the user” to ---a user---.
Claim 3, line 2: changed “the adjustable arm” to ---an adjustable arm---.
Claim 4, lines 1-2: changed “a user” to ---the user---.
Claim 10, line 2: changed “the workout preferences” to ---workout preference---.
Claim 10, line 3: changed “exercise performance and experience” to ---an exercise performance and an experience---.
Claim 16, line 2:
Claim 16, line 2: changed “movable foot” to ---foot---.
Claim 16, line 3: changed “movable handles” to ---handles---.
Claim 16, line 3: changed “movable foot” to ---foot---.
Claim 17, line 2: changed “movable handles” to ---handles---.
Claim 17, line 2: changed “movable foot” to ---foot---.
Claim 18, line 2: changed “movable handles” to ---handles---.
Claim 18, line 2: changed “movable foot” to ---foot---.
Claim 19, line 1: changed “movable handle” to ---handle---.
Claim 19, line 2: changed “movable foot” to ---foot---.
Claim 19, line 3: changed “movable handle” to ---handle---.
Claim 19, lines 3-4: changed “movable foot” to ---foot---.
Claim 20, line 2: changed “movable handle” to ---handle---.
Claim 20, line 2: changed “movable foot” to ---foot---.
Claim 20, line 3: changed “movable handle” to ---handle---.
Claim 20, line 3: changed “movable foot” to ---foot---.
Claim 20, line 3: changed both “movable handle” to ---handle---.
Claim 20, lines 3-4: changed both “movable foot” to ---foot---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20200246671 A1 fails to teach or render obvious the climbing exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including a mounting arm
The prior art of record teaches braces 128, 130 forming an x-shaped crossbar but not connected at their intersection, which is not considered equivalent to applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784